USCA1 Opinion

	




          June 5, 1995                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1161                                   YASAMIN PAKIZEGI,                                Plaintiff, Appellant,                                          v.                            FIRST NATIONAL BANK OF BOSTON,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Nathaniel M. Gorton, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Selya and Stahl, Circuit Judges.                                            ______________                                 ____________________            Yasamin Pakizegi on brief pro se.            ________________            Robert B. Gordon, Richard  P. Ward and  Ropes & Gray on brief  for            ________________  ________________      ____________        appellee.                                 ____________________                                 ____________________                      Per  Curiam.   Appellant  Yasamin  Pakizegi appeals                      ___________            from  the denial of her motion for relief from judgment filed            under Fed. R. Civ. P. 60(b)(3).                      "[T]he  treatment  of   a  Rule  60(b)   motion  is            committed  to the discretion of the district court and may be            reversed only upon a finding of an abuse of that discretion."            Ojeda-Toro v. Rivera-Mendez, 853 F.2d 25, 28 (1st Cir. 1988).            __________    _____________            We  find an abuse of  discretion if we  become convinced that            "the court below committed  a clear error of judgment  in the            conclusion it reached  upon a  weighing of  all the  relevant            factors."  United  States v. Boch Oldsmobile, Inc.,  909 F.2d                       ______________    _____________________            657, 660 (1st Cir. 1990).  Finally, our review is confined to            the denial  of the  Rule 60(b)  motion; we do  not treat  the            merits of the  underlying judgment.  Ojeda-Toro,  853 F.2d at                                                 __________            28.                      Rule  60(b)(3)  allows  relief  from  judgment  for            "fraud   (whether   heretofore   denominated   intrinsic   or            extrinsic),  misrepresentation,  or  other misconduct  of  an            adverse  party."    Appellant  alleges  that  appellee  First            National   Bank  of   Boston  (the   "Bank")  made   numerous            misrepresentations of fact in its motion for summary judgment            on appellant's  claim that  her  employment at  the Bank  was            terminated   based  on  her   national  origin  (Iranian)  in            violation of  Title VII of the  Civil Rights Act  of 1964, 42            U.S.C.    2000e  et seq.   To  prevail on  her Rule  60(b)(3)                             __ ____            motion,    appellant   must    show   that    these   alleged            misrepresentations  prevented  her  from  "fully  and fairly"            presenting her defense  to the summary judgment  motion.  See                                                                      ___            In  re M/V Peacock, 809  F.2d 1403, 1404-05  (9th Cir. 1987).            __________________            Misrepresentations can have this effect only when a party did            not  have knowledge of the alleged  inaccuracies or access to            information which  could have  resulted in this  knowledge at            the  time of the alleged misconduct.  Ojeda-Toro, 853 F.2d at                                                  __________            29.                      In  support  of  her   claim  that  the  Bank  made            misrepresentations  of  fact   in  the  motion   for  summary            judgment, appellant points to  the documents submitted by the            Bank in support of the motion and the documents she submitted            in opposition to the  motion.  Indeed, appellant specifically            states  in her brief on  appeal that she  brought the alleged            misrepresentations to  the  attention of  the district  court            prior to its grant of summary judgment.            ________                      "Even  where misrepresentations  are made  during a            litigation, it is not  an abuse of discretion to  deny relief            to  the losing party under Rule 60(b)(3), where the party had            access  to accurate  information."   7 J.  Moore &  J. Lucas,            Moore's Federal  Practice    60.24[5],  at 90  (2d ed.  Supp.            _________________________            1994-95)  (footnote omitted).   Because appellant already had            presented  her position to the district  court, we cannot say            that  the  Bank's supposed  misrepresentations  prevented her                                         -3-            from  fully presenting her case.   See In re M/V Peacock, 809                                               ___ _________________            F.2d at 1405.  Thus,  the court did not abuse  its discretion            in determining  that appellant could  not rely on  the Bank's            alleged fraud as a reason for relief from judgment under Rule            60(b)(3).  We  therefore need not reach  the question whether            appellant's  Rule   60(b)(3)  motion   was  filed   within  a            reasonable time.                      The judgment of the  district court is affirmed and                                                             ________            appellant's request for oral argument is denied.                                                     ______                                         -4-